                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 ANDREW LYLES,

        Plaintiff,                                  Case No. 19-10673
                                                    Honorable Laurie J. Michelson
 v.

 KEITH PAPENDICK, ET AL.,

        Defendant.


                            ORDER OF PARTIAL DISMISSAL


       This is a pro se prisoner civil rights case. Andrew Lyles is incarcerated at the Lakeland

Correctional Facility in Coldwater, Michigan. He asserts claims under 42 U.S.C. § 1983 against

eleven defendants: nine employees of the Michigan Department of Corrections (MDOC), MDOC

director Heidi Washington, and Corizon Medical Services. Lyles alleges that Defendants violated

his Eighth Amendment right to be free from cruel and unusual punishment. He seeks declaratory

and monetary relief. For the reasons discussed below, the Court summarily dismisses Defendants

Heidi Washington and Corizon Medical Services.

                                               I.

       Lyles’s claims center around the medical care he received (or did not receive) for severe

ulcerative colitis. Lyles states that his symptoms began in October 2016 with the onset of severe

abdominal pain and bloody diarrhea. (ECF No. 1, PageID.4.) Lyles describes worsening symptoms

over the next eleven months including “oozing, painful [pustules] all over his body, throat, and

mouth.” (Id.) He also describes severe weight loss, bloody diarrhea, and fevers, among other

symptoms. (Id.) He claims that certain defendants provided him antacids and bacterial ointment,

which provided no relief. (Id.)
       When Defendants finally and, according to Lyles’s allegations, belatedly performed a

colonoscopy, the disease had progressed to such an extent that he required immediate and lengthy

hospitalization. (ECF No. 1, PageID.5.) Lyles spent seven consecutive weeks in the hospital and

returned for another week after being released from the hospital. (Id.) Lyles alleges that the delayed

and inadequate medical care defendants provided resulted in the unchecked, and debilitating

progression of the disease. (Id.) He also alleges that the delayed and inadequate medical care

subject him to a lifetime increased risk of colon cancer. (Id.)

                                                  II.

       The Prison Litigation Reform Act of 1996 requires federal district courts to screen a

prisoner’s complaint and to dismiss the complaint if it is frivolous, malicious, fails to state a claim

for which relief can be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b); Flanory v. Bonn, 604 F.3d 249, 252 (6th

Cir. 2010). “In determining whether a prisoner has failed to state a claim, [courts] construe his

complaint in the light most favorable to him, accept his factual allegations as true, and determine

whether he can prove any set of facts that would entitle him to relief.” Harbin-Bey v. Rutter, 420

F.3d 571, 575 (6th Cir. 2005). While a complaint “does not need detailed factual allegations,” the

“[f]actual allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555-556 (2007). In other words, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id.



                                                  2
       “To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” Dominguez v. Corr.

Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Parma Heights, 437 F.3d

527, 533 (6th Cir. 2006)). The plaintiff must establish the liability of each individual defendant by

that person’s own conduct. “Because vicarious liability is inapplicable [in] § 1983 suits, a plaintiff

must plead that each Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Iqbal, 556 U.S. at 676.

                                                 III.

       Lyles alleges that Defendants Heidi Washington and Corizon Medical Services violated

his rights under the Eighth Amendment “by implementing, directing, and perpetuating statewide

customs and practices of MDOC health care medical providers which caused serious harm, pain,

and risk to Plaintiff.” (ECF No. 1, PageID.19–20.) Lyles general and conclusory allegations fail to

state a plausible claim against Defendants Washington and Corizon.

       The doctrine of respondeat superior does not apply in § 1983 lawsuits to impute liability

onto supervisory personnel or private corporations, see Monell v. Department of Social Services

of New York, 436 U.S. 658, 691-95 (1978), unless it is shown “that the supervisor encouraged the

specific incident of misconduct or in some other way directly participated in it.” Bellamy v.

Bradley, 729 F.2d 416, 421 (6th Cir. 1984). A supervisor’s failure to supervise, train or control an

employee is not actionable under § 1983, unless the plaintiff shows “the official at least implicitly

authorized, approved, or knowingly acquiesced in the unconstitutional conduct . . .” Hays v.

Jefferson County, Ky., 668 F.2d 869, 874 (6th Cir. 1982).




                                                  3
       Lyles fails to allege that either of these defendants actively engaged in unconstitutional

behavior. Instead, he asserts conclusory allegations that they had policies or customs that caused

him serious harm and pain. But he does not identify or even explain the policies. The Sixth Circuit

has held that “bare allegations of a custom or policy … are insufficient to establish entitlement to

relief.” Broyles v. Correctional Medical Services, Inc., 478 F. App’x 971, 976 n.1 (6th Cir. 2012).

Lyles fails to plead any specific facts suggesting that the execution of a policy created by

Defendant Washington or Corizon caused the alleged Eighth Amendment violations and they will

be dismissed from this action.

                                                IV.

       The Court concludes that Lyles fails to state a claim upon which relief may be granted

under 42 U.S.C. § 1983 against Defendants Heidi Washington and Corizon Medical Services and

they are DISMISSED.

       Lyles’s claims against the remaining Defendants survive the Court’s initial screening under

28 U.S.C. §§ 1915(e)(2)(B).

       IT IS SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE

Date: July 18, 2019


                                      CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, July 18, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                              s/William Barkholz
                                              Case Manager

                                                 4
